Citation Nr: 0421786	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-00 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1982 until June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Togus, Maine (RO), which confirmed and continued an 
evaluation of 50 percent for the service-connected dysthymic 
disorder.  The veteran perfected an appeal as to that denial.

In a January 2003 decision, the Board denied that appeal.  
The veteran appealed the January 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2003, while this case was pending at the Court, 
VA's Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's January 2003 decision.  That same month, the Court 
issued an Order vacating the January 2003 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the December 2003 Joint Motion shows that it was 
agreed that a remand was in order for the Board to correct 
deficiencies cited in the Joint Motion.  At the time of the 
Joint Motion, the parties stated that the Board had failed to 
make the requisite material findings with respect to 
pertinent criteria, that is, as to whether or not the veteran 
exhibited deficiencies in each of the six areas cited in the 
criteria requisite to the next higher rating of 70 percent.  
Under 38 C.F.R. § 4.130 (2003), a 70 percent rating for 
dysthymic disorder will be assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood.  In the Joint Motion, the parties stated that the Board 
must determine whether or not the veteran exhibits 
deficiencies with respect to each of these six categories, as 
well as whether the veteran is deficient in most of those 
areas, and the Board must provide an adequate statement of 
reasons or bases addressing these questions.

The parties also agreed that a remand was required in order 
for the Board to provide an adequate statement of reasons or 
bases with respect to symptoms resulting from  the veteran's 
dysthymic disorder.  Finally, the Joint Remand requires that 
the Board should address the implications of cited GAF 
(global assessment of functioning) scores with respect to the 
level of impairment, and corresponding assignable disability 
ratings. 

The record discloses the appellant has not been examined 
recently with respect to his service-connected psychiatric 
disability.  The most recent examination was in February 
2001, approximately three and one-half years ago.  On review, 
the Board finds that the report of that examination does not 
adequately reveal the current state of the veteran's service-
connected psychiatric disability.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must notify the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000); and ensure that it has fulfilled its 
duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO must ensure that notification 
action required by the VCAA is completed.  
In particular, the RO should notify the 
veteran, as required by 38 U.S.C.A. 
§ 5103(a) and as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II), concerning the claim now 
on appeal, (1) what he needs to provide 
to establish the claim; and (2) which 
portion of information and evidence, if 
any, is to be provided by the appellant 
and which portion VA will provide.  Also, 
the RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).

2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claim regarding his 
dysthymic disorder.  Based on his 
response, the RO should attempt to 
procure copies of all relevant medical 
records which have not previously been 
obtained from any identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.

3.  Thereafter, the veteran should be 
given a VA psychiatric examination to 
determine the severity of his service-
connected dysthymic disorder.  In 
conjunction with the examination, the 
examiner must review the claims folder 
including pertinent medical records 
therein.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to dysthymic disorder.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  If there 
are found to be psychiatric disorder(s) 
unrelated to the service-connected 
dysthymic disorder, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) 
(DSM-IV); and explain what the assigned 
score represents, and its implication 
with respect to the level of the 
veteran's impairment due to his service-
connected dysthymic disorder.  

A complete rationale for any opinion 
expressed must be provided.  Any 
impairment in the ability to maintain or 
retain employment should be described.  
The examiner is requested to identify the 
frequency and severity of all symptoms, 
and to enumerate and discuss all 
symptoms, particularly any symptoms set 
out in the following groups itemized (a) 
to (c) below.  

(a)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long- term 
memory; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(b) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently illogical, 
obscure, or irrelevant speech; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control such as unprovoked 
irritability with periods of violence; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work, or a work- 
like setting); inability to establish and 
maintain effective relationships.

(c)  Total occupational and social 
impairment due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

The examiner should specifically discuss 
the existence and extent of deficiencies 
in each of the areas of (1) work, (2) 
school, (3) family relations, (4) 
judgment, (5) thinking or (6) mood, and 
other such areas, due to such symptoms as 
listed in item (b) above.  

If positive symptoms from more than one 
of the above groups (a) to (c) are 
identified, the examiner is requested to 
identify those symptoms which are most 
predominant based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most reflects the veteran's overall 
symptomatology and level of disability 
due to his service-connected dysthymic 
disorder. 

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


